DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 11/10/2015. It is noted, however, that applicant has not filed a certified copy of the AU2015-904616 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy (AU2014-904756) has been filed in parent Application No. 15/526,968, filed on 11/25/2014.
	
Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 12/16/2019.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry et al. (2015/0062530), hereinafter Henry.
Regarding claim 1, figures 1, 2a, and 2b, a dark adapted perimetry method (100, apparatus; paragraph 0014) comprising the steps of:  at least partially photobleaching an eye (130, bleaching module) (paragraph 0020); selectively illuminating a plurality of stimulus target light sources at a predetermined luminance (paragraphs 0017 and 0018), wherein plurality of stimulus target light sources define a stimulus target array positioned within a concave array guide (120, measurement module) (paragraphs 0016-0019), each stimulus target light sources by a respective LED complex light source (paragraphs 0016-0019); and recording an response data comprising a triggering of an input device in response to the selective illumination (110, control module) (paragraphs 0018 and 0021).
Regarding claim 2, figures 1, 2a, and 2b, a dark adapted perimetry method (100, apparatus; paragraph 0014), further comprising applying a normative data set that has been statistically derived though clinical trials to establish normal response characteristics of stimuli (paragraph 0032).
Regarding claim 3, figures 1, 2a, and 2b, a dark adapted perimetry method (100, apparatus; paragraph 0014), wherein only one stimulus target light source is illuminated at a time (paragraphs 0016-0018), and each a stimulus target light source is illuminated, it is illuminated with known exposure parameters for one or more of intensity, spectrum, and location relative to a fixation axis (paragraph032). 
Regarding claim 4, figures 1, 2a, and 2b, a dark adapted perimetry method (100, apparatus; paragraph 0014), wherein each stimulus target light source comprises an optically transmissive element 
Regarding claim 5, figures 1, 2a, and 2b, a dark adapted perimetry method (100, apparatus; paragraph 0014), wherein each stimulus target light source is connected to a respective optical fiber (paragraphs 0019 and 0022).
Regarding claim 6, figures 1, 2a, and 2b, a dark adapted perimetry method (100, apparatus; paragraph 0014), wherein each respective optical fiber is illuminated by respective LED complex light source (paragraphs 0019, 0022, and 0038).
Regarding claim 7, figures 1, 2a, and 2b, a dark adapted perimetry method (100, apparatus; paragraph 0014), wherein each luminance of each stimulus target light source is modulated using one or more of pulse width modulation (PWM), LED current level modulation, and multi-source modulation of the light source (paragraph 0018).
Regarding claim 9, figures 1, 2a, and 2b, a dark adapted perimetry method (100, apparatus; paragraph 0014), wherein the photobleaching step comprises the steps of:  (i) moving a bleaching device (130, bleaching module) into an optical path of the eye (paragraphs 0020 and 0021); (ii) providing an imaging system (170, imaging device) for tracking the gaze direction or a fixation target (paragraph 0023); (iii) illuminating the eye with an illumination source (paragraph 0018); and (iv) controlling the brightness and pulse form of the illumination source with a bleach control device (110, control device) (paragraphs 0017 and 0018; Examiner notes that any illumination would have some type of brightness or glow) (paragraph 0015).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (2015/0062530), hereinafter Henry as applied to claim 1 above, and further in view of Baums et al. (5325387), hereinafter Baums.
Regarding claim 8, Henry discloses all the limitations in common with claim 1, and such is hereby incorporated.
Henry fails to disclose wherein each respective LED complex light source comprises a high intensity LED and a low intensity LED of the same wavelength.
Baums wherein each respective LED complex light source comprises a high intensity LED and a low intensity LED of the same wavelength (col. 1, lines 51-59).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Henry with the light source of Baums for the purpose of allowing the light source to be operate in two different states.
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.